Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/19/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,5-10,13-14,16,18, are rejected under 35 U.S.C. 103 as being unpatentable over Sickler (US 4,402,413) in view of Davis (US 2,820,556).
 	Re claim 1, Sickler teaches a work machine (generally 10,12) having at least one ballast device (generally 32), wherein the ballast device comprises at least one ballast weight (generally 34) and at least one ballast support (generally figure 2, bottom of cables 126,128, not numbered), wherein the ballast weight and the ballast support each comprise at least two passages (generally not numbered, visible in figure 2), wherein each passage of the ballast weight and a respective passage of the ballast 

 	Re claim 3, Sickler (see figures) teaches at least one of the passages is formed as a bore, a casting channel, an inserted hollow section and/or as a cut-out channel; and/or in that at least one of the passages comprises at least one bore, at least one casting channel, at least one inserted hollow section and/or at least one cut-out channel. Though not believed needed, for sake of an alternative reading of the limitations, it would have been obvious to one of ordinary skill in the art prior to filing to have made the passages by any known means including those claimed in order to create the passages shown in the figures in the most economical fashion for a given situational need.
 	Re claim 5, Sickler (see figures) teaches a coupling section is at an end region of the coupling means.
 	Re claim 6, Sickler (see figures 4,5) teaches the coupling section (generally 76) is coupled to a counter-coupling section (generally 74) for fixing the coupling means to the ballast device.

 	Re claim 8, Sickler does not mention whether the coupling section and the counter-coupling section respectively comprise a thread. However, other similar connections in Sickler such as threaded bolts (generally 62) and nuts (generally 66) are threaded. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Sickler to have the coupling section and the counter-coupling section respectively comprise a thread in order to use a well-known and effective connection means.
 	Re claim 9, Sickler teaches the ballast device is arranged at a superstructure of the work machine.
 	Re claim 10, Sickler teaches the ballast weight comprises a slope, wherein the slope is in the direction of force.
 	Re claim 13, Sickler (as modified in claim 8 for example) teaches the coupling section has a first part (generally support surface of 76) configured for coupling to the ballast weight and a second part (the threaded connection between 74 & 76) configured for coupling to the counter-coupling section.

 	Re claim 16, Sickler (generally figure 2) does not mention whether an upper opening of the passages of the ballast weight is wider than a lower region of the passages. However there are only the limited number of possibilities of them be the same, greater or less than. Therefore it would have been obvious to one of ordinary skill in the art prior to filing to have modified Sickler to have the upper opening of the passages of the ballast weight is wider than a lower region of the passages in order to allow a greater surface area support of the ballast support to contact the bottom of the ballast and thus increase the support.
 	Re claim 18, Sickler & Sickler as already modified teaches the passage extends through the ballast weight from a top of the ballast weight.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sickler (US 4,402,413) in view of Davis (US 2,820,556) and Oakes (US 2013/0127157).
 	Re claim 15, Sickler doesn’t teach a laterally received counter-coupling section, however Oakes teaches it is known to have an alternative .

Allowable Subject Matter
Claims 17 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art taken as a whole does not show nor suggest all of the claimed limitations.  The closest prior art, Sickler, does not include all of the claimed limitations as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Sickler reference in the manner required by the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jorgensen (US 3795330A) teaches a similar work machine with cable supported counterweight system.
Applicant's arguments filed 12/19/2020 have been fully considered but they are not persuasive. 
 	Applicant’s amendments required new references as shown above as the main reference no longer read on the new claims. The Oakes references continues to be used as it teaches a known alternative means of coupling. Applicant’s argument that it is used in a different setting is unconvincing as one of ordinary skill would recognize Oakes’ means of coupling is usable in many different settings and if needed would adjust the material & sizing as appropriate for its situation.
                                                                                                                                                                                         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929.  The examiner can normally be reached on Hoteling M,W,Th 6:30am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652